IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                             Assigned on Briefs October 1, 2002

              IN RE: ALPHA OMEGA BAIL BONDING COMPANY

                      Appeal from the Criminal Court for Shelby County
                                 No. P-25923 EN BANC



                   No. W2002-00021-CCA-R3-CD - Filed December 6, 2002


The Appellant, Alpha Omega Bail Bonding Company, is in the business of writing bail bonds. The
Appellant was obligated on bonds with AmWest and Far West insurance companies as sureties. Due
to the insolvency of AmWest and Far West, the Criminal Court for Shelby County en banc, ordered
the Appellant, among others, to appear before the court and present proof that it had sufficient assets
to cover its liabilities on the bonds that were insured by AmWest and Far West. After a hearing, the
trial court ordered the Appellant to cause to be re-written each bond that it had written that was
secured by AmWest or Far West. It is from this order that the Appellant appeals as of right. We
affirm the judgment of the trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Judge Affirmed

DAVID H. WELLES, J., delivered the opinion of the court, in which JAMES CURWOOD WITT, JR., J.,
joined. ALAN E. GLENN, J., not participating.

Charles D. Wright, Memphis, Tennessee, for the appellant, Alpha Omega Bail Bond Company.

Paul G. Summers, Attorney General and Reporter; J. Ross Dyer, Assistant Attorney General;
William L. Gibbons, District Attorney General; and Kenneth R. Roach, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                             OPINION


       The Appellant, Alpha Omega Bail Bonding Company, is in the business of writing bail
bonds. AmWest and Far West insurance companies appeared as sureties on several of the
Appellant’s bonds. The Criminal Court of Shelby County learned that the bail bonds written through
Far West and AmWest would be cancelled due to the insolvency and liquidation of the two insurance
companies. Therefore the court ordered each of the bonding companies that were obligated on bonds
on which AmWest and Far West appeared as sureties, including the Appellant, to appear before the
court and present proof that they had sufficient assets to cover the extent of their liabilities on the
bonds. After a hearing, the court, sitting en banc, ordered the Appellant and the other bonding
companies to re-write each bond that was secured by AmWest or Far West within sixty days. It is
from this order that the Appellant appeals as of right.

        In its brief, Alpha Omega alleges that the trial court exceeded its authority by ordering it to
re-write the bail bonds that were secured by the two insolvent and subsequently liquidated insurance
companies. We note at the outset that the Appellant’s brief is inadequate. The brief of an appellant
shall contain “citations to the authorities and appropriate references to the record.” Tenn. R. App.
P. 27(a)(7). “Issues which are not supported by argument, citation to authorities, or appropriate
references to the record will be treated as waived in this court.” Tenn. R. Crim. App. 10(b). The
Appellant fails to cite a single case, statute, rule or regulation in support of its argument. Likewise,
the Appellant neglects to refer to the record even once throughout the entire brief. Because the
Appellant cites no authority to support its argument, we assume it found none. However, rather than
treat the issue as waived, we will dispose of the Appellant’s argument on its merits.


        “A trial court has full authority to determine who should be allowed to make bonds in its
court.” Hull v. State, 543 S.W.2d 611, 612 (Tenn. Crim. App. 1976) (citing Gilbreath v. Ferguson,
195 Tenn. 528, 260 S.W.2d 276 (1953)); see also Tenn. Code Ann. §§ 40-11-305, -306. In addition,
        it is the trial court’s function to regulate the professional bondsmen that execute
        bonds in its court, and it may impose reasonable limitations on the total liability of
        such bondsmen’s undertakings in that court. Further, a trial court has the inherent
        power to administer its affairs, including the right to impose reasonable regulations
        regarding the making of bonds.


 Hull at 612 (citations omitted). The fact that the legislature has enacted certain statutes concerning
the regulation of bail bondsmen does nothing to diminish the trial court’s inherent powers of
regulation to act in addition to the statutes. See Taylor v. Waddey, 206 Tenn. 497, 504, 334 S.W.2d
733, 736 (1960). Therefore, “the trial court is given wide discretion in its regulation of bail
bondsmen and its actions will not be overturned absent a showing that they were arbitrary, capricious
or illegal.” In re International Fid. Ins. Co., 989 S.W.2d 726, 728 (Tenn. Crim. App. 1998).


        In this case, the criminal court of Shelby County, sitting en banc, was well within its
discretion in ordering the Appellant to re-write the bonds on which Far West and AmWest were
insurers. The record reflects that the Appellant has almost 3.5 million dollars in liability in Shelby
County. Lodean Glenn, the owner of the Appellant company, admitted to the trial court that Alpha
Omega did not have sufficient assets to cover its exposure. Furthermore, Mr. Glenn stated that he
was willing to have his bonds re-written. The record contains an affidavit from the executive vice
president of American Safety Casualty Insurance Company, which already underwrites bail bonds
for the Appellant. The affidavit expresses American Safety’s willingness to re-write bonds for the
Appellant that had previously been secured by AmWest and Far West. Based on our review of the
record, we conclude that the trial court did not abuse its discretion by ordering the Appellant to have

                                                  -2-
the bonds so re-written. The trial court has a duty to ensure that the bail bondsmen who appear
before it are able to cover their liabilities. By ordering the bonds to be re-written, the court was
fulfilling its duty.


       The judgment of the Criminal Court of Shelby County is affirmed.



                                                      ___________________________________
                                                      DAVID H. WELLES, JUDGE




                                                -3-